958 F.2d 374
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.William S. DUPREE, Plaintiff-Appellant,v.Henry SAUTIN and Two Unknown Officers, Defendants-Appellees.
No. 88-2085.
United States Court of Appeals, Seventh Circuit.
Submitted Feb. 18, 1992.*Decided March 20, 1992.

Before BAUER, Chief Judge, and CUMMINGS and FLAUM, Circuit Judges.

ORDER

1
Temporary accommodations at the Rock County (Wisconsin) jail in November 1987 led William DuPree to file a section 1983 action.   Judge Shabaz thought two of the allegations (a jailer took DuPree's Islamic headgear and served him a noon meal containing pork) sufficient to support a claim that one of the jailers denied DuPree his First Amendment right to practice his religion and allowed DuPree to proceed in forma pauperis on these claims only.   Cross-motions for summary judgment resulted in a judgment for the jailer, and DuPree appealed.


2
A plaintiff who appeals the dismissal of his case must tell us why the district court was wrong;  the failure to offer any argument gives us nothing to review.   Brooks v. Allison Division of General Motors Corp., 874 F.2d 489 (7th Cir.1989) (a brief that contains no argument is frivolous per se;  appeal dismissed).   The court will not research and construct legal arguments for the litigant.   Pelfresne v. Village of Williams Bay, 917 F.2d 1017, 1023 (7th Cir.1990);   Smith v. Town of Eaton, 910 F.2d 1469, 1471 (7th Cir.1990);  see also  John v. Barron, 897 F.2d 1387, 1393 (7th Cir.1990) (appeals dismissed due to inadequacy of brief).


3
DuPree's brief contains no (much less a legal) argument.   We recognize that DuPree is proceeding pro se, but even a pro se litigant must provide some discernible argument.   See  McCottrell v. EEOC, 726 F.2d 350, 351 (7th Cir.1984) (pro se litigants warned that this court may dismiss an appeal where brief contains no identifiable argument).1  DuPree has forfeited his appeal.


4
DISMISSED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal is submitted for decision on the briefs and record


1
 DuPree is not inexperienced in appellate practice.   DuPree prosecuted an appeal pro se a number of years ago in our court.   See DuPree v. Black, No. 86-2750 (7th Cir.  June 25, 1987) (unpublished order)